Citation Nr: 1514908	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel








INTRODUCTION

The Veteran had active duty service from December 1966 to February 1971.  The appellant is the custodian of the Veteran's minor child and helpless child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  A July 2010 rating decision initially denied the appellant's claim and a September 2010 rating decision also denied the appellant's claim.  Within one year of the July 2010 rating decision, the Veteran submitted various statements, to include a May 2011 statement, which are construed liberally as a notice of disagreement with the July and September 2010 rating decisions.  As such, the July and September 2010 rating decisions did not become final.  A subsequent October 2011 rating decision again denied the appellant's claim. 

The appellant was scheduled for a videoconference hearing before the Board in July 2013; however, he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2014).  Accordingly, the appellant's request for a hearing is considered withdrawn.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant has argued that the Veteran's death was related to in-service herbicide exposure and stated that the Veteran served "inland, brown waterways and had set foot in the Republic of Vietnam during the war."  See May 2013 VA Form 9 (Appeal to Board of Veterans' Appeals).  In order for in-service herbicide exposure to be presumed, it must be shown that the Veteran set foot in Vietnam or that a ship he was on operated in the inland waterways during the Vietnam era.  The current evidence of record does not verify either.  

The Veteran served in the United Stated Navy during the Vietnam era aboard the USS Sterett (DLG-31).  The Veteran's personnel records indicated that the Veteran was stationed on the USS Sterett (DLG-31) from at least May 1967 to August 1970.  See Enlisted Performance Record.  A March 2008 response from the National Personnel Records Center indicated that the USS Sterett (DLG-31) was in the official waters of the Republic of Vietnam during various periods from July 1968 to May 1970.  The appellant requested that the log books (more commonly known as deck logs) of the USS Sterett (DLG-31) be obtained as part of his claim.  See, e.g., May 2013 VA Form 9.  In accordance with VA's duty to assist, remand is required to attempt to obtain complete deck logs from the USS Sterett (DLG-31) for the time periods that the Veteran was stationed on the ship and when the ship was noted to be in the official waters of the Republic of Vietnam.    

Accordingly, the case is REMANDED for the following action:

1.  Through the appropriate channels, request the complete deck logs for the USS Sterett (DLG-31) for the time periods that the Veteran was stationed on the ship and when the ship was noted to be in the official waters of the Republic of Vietnam.  

The Board notes that a March 2008 response from the National Personnel Records Center indicated that the USS Sterett (DLG-31) was in the official waters of the Republic of Vietnam during various periods from July 1968 to May 1970 and the Veteran's personnel records indicated that the Veteran was aboard the USS Sterett (DLG-31) from at least May 1967 to August 1970.  See Enlisted Performance Record.  As such, the deck logs must be obtained for the time periods identified on the March 2008 response from the National Personnel Records Center.     

2.  After completing the requested action, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the appellant and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




